                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA


 UNITED STATES OF AMERICA,

                        Plaintiff,                                 8:18CR48

           v.
                                                        PRELIMINARY ORDER OF
 ANGELA VANDERVOORT and JASON                                FORFEITURE
 SPRINKEL,

                        Defendants.


          This matter is before the Court on the government’s Motion for Preliminary Order
of Forfeiture (Filing No. 106). The Court has carefully reviewed the record in this case
and finds as follows:

          1.    On August 9, 2018, defendant Jason Sprinkel (“Sprinkel”) waived indictment
(Filing No. 75) and pled guilty pursuant to a written Plea Agreement (Filing No. 74) to
Count I of the Information (Filing No. 72) and admitted the Forfeiture Allegation. Count I
charged Sprinkel with conspiracy to distribute and possess with intent to distribute 5 grams
or more of methamphetamine (actual), in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)
and 846. Pursuant to 21 U.S.C. § 853, the Forfeiture Allegation sought the forfeiture of
United States currency seized from Sprinkel on or about January 18, 2018, on the basis that
it constituted, or was derived from, proceeds obtained as a result of the conspiracy or was
intended to be used to commit or facilitate the commission of the conspiracy charged in
the Information. According to his plea agreement, $3,696 in United States currency was
seized.

          2.    On July 11, 2019, defendant Angela Vandervoort (“Vandervoort”) pled
guilty pursuant to a written Plea Agreement (Filing No. 105) to Count I of the Indictment
(Filing No. 1) and admitted the Forfeiture Allegation. Count I charged Vandervoort with
conspiracy to distribute and possess with the intent to distribute 50 grams or more of
methamphetamine (actual), in violation of 21 United States Code sections 841(a)(1) and
(b)(1) and 846.    Pursuant to 21 U.S.C. § 853, the Forfeiture Allegation sought the
forfeiture of United States currency seized from Vandervoort on or about January 18, 2018,
on the basis that it constituted, or was derived from, proceeds obtained as a result of the
conspiracy or was intended to be used to commit or facilitate the commission of the
conspiracy charged in the Information. According to her plea agreement, $3,696 in United
States currency was seized.

       3.     By virtue of their guilty pleas, Sprinkel and Vanvervoort forfeit their interests
in the $3,969 in United States currency and the government should be entitled to possession
of said currency, pursuant to 21 U.S.C. § 853.

       4.     The government’s Motion for Preliminary Order of Forfeiture should be
granted.

      IT IS ORDERED:
      1.      The government’s Motion for Preliminary Order of Forfeiture (Filing
              No. 106) is granted.

      2.      Based upon the Forfeiture Allegation of the Information (Filing No. 72) and
              Sprinkel’s guilty plea and the Forfeiture Allegation of the Indictment (Filing
              No. 1) and Vandervoort’s guilty plea, the government is authorized to seize
              the $3,969 in United States currency.

      3.      Sprinkel’s and Vandervoort’s interests in the $3,969 in United States
              currency is hereby forfeited to the government for disposition in accordance
              with the law, subject to the provisions of 21 U.S.C. § 853(n)(1).

       4.     The $3,969 in United States currency is to be held by the government in its
              secure custody and control.

      5.     Pursuant to 21 U.S.C. § 853(n)(1), the government shall publish for at least
             thirty consecutive days on an official internet government forfeiture site,


                                              2
      www.forfeiture.gov, notice of this Preliminary Order of Forfeiture, notice of
      publication evidencing the government’s intent to dispose of the property in
      such manner as the Attorney General may direct, and notice that any person,
      other than Sprinkel and Vandervoort, having or claiming a legal interest in
      any of the subject property must file a Petition with the Court within thirty
      days of the final publication of notice or of receipt of actual notice, whichever
      is earlier.

6.    The published notice shall state the Petition referred to in Paragraph 5, above,
      shall be for a hearing to adjudicate the validity of the Petitioner’s interest in
      the $3,969 in United States currency, shall be signed by the Petitioner under
      penalty of perjury, and shall set forth the nature and extent of the Petitioner’s
      right, title, or interest in the $3,969 in United States currency and any
      additional facts supporting the Petitioner’s claim and the relief sought.

7.    The government may also, to the extent practicable, provide direct written
      notice to any person known to have an interest in the $3,969 in United States
      currency as a substitute for published notice as to those persons so notified.

8.    Upon adjudication of all third-party interests, this Court will enter a Final
      Order of Forfeiture pursuant to 21 U.S.C. § 853(n), in which all interests will
      be addressed.

Dated this 30th day of July 2019.


                                          BY THE COURT:



                                          Robert F. Rossiter, Jr.
                                          United States District Judge




                                      3
